                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 PROGRESSIVE MOUNTAIN INSURANCE
 CO.,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-80

        v.

 BARBARA JOHNSON,

                Defendant.


                                           ORDER

       Before the Court is the Plaintiff’s Stipulation of Dismissal filed on November 2, 2018,

stating that Plaintiff seeks to dismiss all claims with prejudice. (Doc. 6.) Therefore, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court DISMISSES this action with prejudice.

The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 14th day of December, 2018.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
